DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan 4, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter pertaining to each of “wherein the helmet attachment portion is configured to attach to a surface of a helmet” (Claim 1, bridging lines 13-14); “wherein the helmet attachment portion is configured to be securely and removably attached to a surface of the helmet” (claim 8, bridging lines 1-3); and  “wherein the goggle attachment portion is configured to be securely and removably attached to goggles” (claim 7), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 18, “perpendicularly oriented” should be changed to - - perpendicularly-oriented - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, concerning the following: 
Claim 1 requires “wherein the helmet attachment portion is configured to attach to a surface of a helmet” (bridging lines 13-14); 
claim 8 further requires “wherein the helmet attachment portion is configured to be securely and removably attached to a surface of the helmet” (bridging lines 1-3); and
claim 7 requires “wherein the goggle attachment portion is configured to be securely and removably attached to goggles”.
However, the written description and the drawings are silent in describing and depicting necessary structure: to enable the attaching the helmet attachment portion to a surface of a helmet, and to enable the helmet attachment portion being securely and removably attached to a surface of the helmet; and to enable how the goggle attachment portion being securely and removably attached to goggles.
 Without an enabling disclosure supporting how the helmet attachment portion is configured to securely and removably attached to a surface of the helmet, and how the  .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as to the following:
In claim 3, bridging lines 3-4, there is no antecedent basis for “the at least one perpendicularly-oriented magnetic attractor of the helmet attachment portion”. 
In claim 3, bridging lines 4-5, there is no antecedent basis for “the at least one axially-oriented magnetic attractor of the goggle attachment portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nessar-Ivanovic (U.S. Patent No. 5,664,298).

a goggle attachment portion (16) having a mechanical latch member (end portion 64), the mechanical latch member including:
a latch protrusion (74) extending perpendicular to an axial length (along 58) of the latch member, and
at least one perpendicularly-oriented magnetic attractor (80, 82), wherein the goggle attachment portion is configured (e.g., via connection 20) to attach to goggles;
a helmet attachment portion (14) having a latch opening (38), the latch opening including;
a latch protrusion (LP, see the annotated Fig. 2 provided herein) extending perpendicular to an axial length (along 22) of the latch opening, and
at least one perpendicularly-oriented magnetic attractor (48, 50), wherein the helmet attachment portion is configured (e.g., via connector 18) to attach to a surface of a helmet; and
wherein the latch member (64) of the goggle attachment portion (16)) is configured to mate with the latch opening (38) of the helmet attachment portion (as depicted in Fig. 2), and, when mated, the at least one perpendicularly-oriented magnetic attractor (80, 82) of the goggle attachment portion (16) is located such that it is magnetically attracted (as depicted in Fig. 2) to the at least one perpendicularly-oriented magnetic attractor (48, 50) of the helmet portion (14), wherein the magnetic attraction of the perpendicularly-oriented magnetic attractor of the goggle attachment portion to the perpendicularly-oriented magnetic attractor of the helmet portion facilitates a holding of the mechanical latch member of the goggle attachment portion in a locked position (shown in Fig. 2) with respect to the latch opening of the helmet attachment portion in a manner wherein axial movement of the goggle attachment portion away from the helmet attachment portion is restricted by a mechanical interlock of the perpendicular protrusion of the latch member of the goggle attachment portion with the perpendicular protrusion of the latch opening of the helmet attachment portion (as described in the paragraphs beginning in col. 3, line 58, and col. 4, line 5); and 

    PNG
    media_image1.png
    270
    441
    media_image1.png
    Greyscale

(concerning claim 3, as best understood) the at least one perpendicularly-oriented magnetic attractor (80, 82) of the goggle attachment portion and the at least one perpendicularly-oriented magnetic attractor (48, 50) of the helmet attachment portion all include magnets (“magnets 48, 50, 80, 82”, col. 4, line 5).

Allowable Subject Matter
Due to the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, provided herein, patentability of claims 2 and 4-8 cannot be determined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous magnetic latching attachment are represented by Chen et al. (U.S. Patent No. 10,085,521), Fiedler et al. (U.S. Patent No. 10,143,270), Nire (U.S. Patent No. 6,598,271), Chung (U.S. Patent No. 6,857,169), and Paik (U.S. Patent No. 9,936,772).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Robert Sandy/Primary Examiner, Art Unit 3677